Case: 17-40959      Document: 00514617781         Page: 1    Date Filed: 08/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-40959                   United States Court of Appeals

                                  Summary Calendar
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 27, 2018

UNITED STATES OF AMERICA,                                            Lyle W. Cayce
                                                                          Clerk
                                                 Plaintiff-Appellee

v.

AARON SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-804-4


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Aaron Sanchez pleaded guilty to conspiracy to commit hostage taking in
violation of 18 U.S.C. § 1203(a) and was sentenced to 195 months of
imprisonment and three years of supervised release. Sanchez argues that the
district court clearly erred by increasing his offense level for vulnerable victims
pursuant to U.S.S.G. § 3A1.1(b)(1). He also maintains that the district court




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40959     Document: 00514617781      Page: 2     Date Filed: 08/27/2018


                                  No. 17-40959

clearly erred by refusing to reduce his offense level based on his mitigating role
in the offense pursuant to U.S.S.G. § 3B1.2(b).
      We generally review the district court’s interpretation of the Sentencing
Guidelines de novo and review a finding of unusual vulnerability for clear
error. United States v. Jenkins, 712 F.3d 209, 212 (5th Cir. 2013). “[T]he
determination of whether a victim is vulnerable is a factual finding that the
district court is best-suited to make.” United States v. Wilcox, 631 F.3d 740,
753–54 (5th Cir. 2011). A factual finding is not clearly erroneous so long as it
is plausible in light of the record as a whole. Id. at 753.
      Sanchez’s reliance on United States v. Angeles-Mendoza, 407 F.3d 742,
747–48 (5th Cir. 2005), is misplaced because the defendant in that case was
convicted of alien smuggling, but Sanchez was convicted of conspiracy to
commit hostage taking. The district court calculated his offense level under
U.S.S.G. § 2A4.1(a).      The district court found that the § 3A1.1(b)(1)
enhancement was applicable based on the following circumstances: the illegal
aliens were forcibly taken at gunpoint from one stash house to another and
held for several days; they were then moved to another stash house and again
held for several days; the captors made separate ransom demands at each
stash house under threats of injury or death; and the aliens were desperate to
be released and alerted law enforcement officers as soon as possible. Because
the district court did not take the victims’ illegal status into account when
calculating Sanchez’s base level offense and because the defendants took
advantage of the aliens’ illegal status to demand a ransom for their release
upon threat of injury or death, the district court’s application of the vulnerable
victim enhancement was not clear error. See United States v. Cedillo-Narvaez,
761 F.3d 397, 403–04 (5th Cir. 2014).




                                        2
    Case: 17-40959    Document: 00514617781       Page: 3    Date Filed: 08/27/2018


                                   No. 17-40959

      A sentencing court’s denial of a mitigating role adjustment is a factual
finding reviewed for clear error. United States v. Fernandez, 770 F.3d 340, 345
(5th Cir. 2014). A reduction under § 3B1.2 only applies when a defendant is
“substantially less culpable than the average participant.”         United States
v. Villanueva, 408 F.3d 193, 203-04 (5th Cir. 2005) (quoting § 3B1.2, comment.
(n.3(A))). “It is not enough that a defendant does less than other participants;
in order to qualify as a minor participant, a defendant must have been
peripheral to the advancement of the illicit activity.” Id. at 204 (internal
quotation marks and citation omitted).
      Sanchez participated in the abduction of the aliens, including taking
them from the original stash house and transporting them to the second stash
house, which was his own residence. He was present when the aliens were
ordered to contact their families for ransom payments, he retrieved wire
payments from the families that the conspirators shared, and he shared
equally in the payments from the aliens’ families.          His participation was
essential to the advancement of the illegal activity. Sanchez’s participation
was not peripheral to the advancement of the criminal activity, and the district
court did not err by denying his request for a mitigating role reduction.
See Villanueva, 408 F.3d at 204.
                                                                     AFFIRMED.




                                        3